Citation Nr: 0505652	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-33 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to death pension benefits.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel  










INTRODUCTION

The appellant alleges that her husband served on active duty 
from October 1959 to November 1962; he died in December 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied the appellant's claim for death pension 
benefits.  


FINDING OF FACT

The appellant's spouse did not serve during a period of war.


CONCLUSION OF LAW

The appellant is not entitled to death pension benefits.  
38 U.S.C.A. §§ 101(9) & (29), 1521(j), 1541(a) (West 2002); 
38 C.F.R. § 3.3(b)(4) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

On her January 2003 application, the appellant asserted that 
her spouse (who died in December 2002) served with the U.S. 
Army from 1958 to 1962 or 1963, when he was separated from 
active service at Fort Benning in Georgia.  The appellant 
mentioned that her spouse had a mandatory stay for two years 
over the "Berlin Crisis."  

The RO sought service data from the Army for the appellant's 
spouse from January 1, 1958, to January 1, 1962.  The service 
department records center sent a response that it could not 
identify a record for the appellant's spouse without his 
service number.  

The RO sent a March 2003 letter to the appellant, informing 
her that the service department could not identify the 
appellant's spouse or verify his period of service based on 
the information she had provided.  The RO asked for any 
information regarding her spouse's military service, and 
noted that an original discharge document would be sufficient 
to verify service.  

The appellant submitted a March 2003 statement that all she 
knew was that the appellant's spouse had been deployed to 
Paris, France, and extended for one to two years due to the 
Berlin Crisis.  In her notice of disagreement, the appellant 
asserted that the dates she provided of her spouse's service 
were speculative.  

Thereafter, the appellant submitted several other pieces of 
evidence concerning the problem with verifying her spouse's 
service.  The first was what appeared to be an admission slip 
for a typing test at the Army Reserve Training Center in 
Albany, Georgia.  The appellant's spouse was instructed to 
bring a typewriter, two forms, and pencils.  The appellant's 
spouse wrote his name and address, and responded to the 
following query, "If you have performed active duty in the 
Armed Forces of the United States and were separated under 
honorable conditions, indicate periods of service," with the 
dates of October 20, 1959, to November 7, 1962.  

The second piece of evidence involved an October 1962 Medical 
Statement for Redeployment to Conus from the 319th Station 
Hospital in Verdun, France.  The final piece of evidence 
submitted by the appellant was a telegram from Paris, which 
did not contain any military information.  

Duty to assist

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.

Shortly after receiving the appellant's application for 
benefits, the RO sent her a VCAA notification letter in 
January 2003.  The letter informed the appellant which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
indicated what the evidence must show to establish 
entitlement to death pension benefits.

Additionally, the January 2003 letter was issued prior to the 
April 2003 determination, and the appellant was generally 
advised to submit any additional evidence that pertained to 
the claim, in compliance with Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004). 

Next, VA discharged its duty to obtain evidence in compliance 
with 38 C.F.R. § 3.159(c).  The central issue in this case is 
the dates of the appellant's spouse's service.  The RO 
contacted the service department and provided the appellant's 
spouse's name and social security number.  The service 
department, however, was unable to verify the dates of 
service.  The RO asked the appellant for more information 
concerning her spouse's military service, particularly a 
service number.  According to the appellant's statements, she 
and her spouse had been separated since 1996 until his death, 
and as a result she may not have had direct access to his 
personal information.  Regardless, more specific information 
was needed for continued records searching.  Though the 
appellant provided, to the best of her ability, additional 
evidence, VA discharged its duty to verify the appellant's 
spouse's service.  

Death Pension

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retired pay for a service-connected disability based on 
service during a period or war; and (iii) the surviving 
spouse meets the net worth requirements of 38 C.F.R. § 3.274 
and has an annual income not in excess of the maximum annual 
pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  38 
U.S.C.A. §§ 101(9) & (29), 1521(j), 1541(a); 38 C.F.R. 
§§ 3.3(b)(4).

Based on the information provided by the appellant, the 
service department could not verify her spouse's service.  
Perhaps the most probative information of her spouse's 
service is his self-reported period on the application 
concerning a typing test, which was October 20, 1959, to 
November 7, 1962.  This makes sense in light of the 
deployment order in October 1962 (a month before the end of 
alleged service) where the appellant's spouse was medically 
cleared to travel back to the Continental United States.  

Given these details, the appellant's spouse does not appear 
to have served during a period of war.  The Korean Conflict 
ended in January 1955, 38 U.S.C.A. § 101(9), and the Vietnam 
Era did not commence until August 1964.   Though 38 U.S.C.A. 
§ 101(29) notes that the Vietnam Era also includes service 
beginning on February 28, 1961, the law further states that 
the 1961 date applies only to a veteran who served in the 
Republic of Vietnam during that period.  Otherwise, the 
Vietnam Era begins on August 5, 1964, in all other cases.  
There is no evidence that the appellant's spouse was in the 
Republic of Vietnam as of February 28, 1961, such that he 
would have served during a period of war.  In fact, the 
evidence of record indicates that he served in Europe, and 
particularly in Germany based on the appellant's lay 
statement concerning her spouse's participation in the Berlin 
Crisis.  

In the absence of evidence that the appellant's spouse served 
during a period of war, the claim for death pension benefits 
must be denied.  

Should the appellant be able to provide information 
concerning her spouse's dates of service concerning active 
duty during a period of war, or his service number, VA is 
empowered to reopen the claim based upon new and material 
evidence.  


ORDER

Entitlement to death pension benefits is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


